                 Case 2:20-cr-00029-WBS Document 18 Filed 07/29/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00029-WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   HACK TOWNSEND CULLING, JR.,                          DATE: August 3, 2020
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on August 3, 2020.

21          2.       By this stipulation, defendant now moves to continue the status conference until

22 November 16, 2020, and to exclude time between August 3, 2020, and November 16, 2020, under Local

23 Code T4.

24          3.       The parties agree and stipulate, and request that the Court find the following:

25                   a)     The government has represented that the discovery associated with this case

26          includes police reports, body camera recordings, and photographs. All of this discovery has been

27          either produced directly to counsel and/or made available for inspection and copying.

28                   b)     Counsel for defendant desires additional time to conduct defense investigation,


      STIPULATION REGARDING EXCLUDABLE TIME               1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00029-WBS Document 18 Filed 07/29/20 Page 2 of 3


 1          consult with his client, review the discovery, and otherwise prepare for trial in this matter.

 2                   c)     Additionally, counsel for the defendant has retained a DNA expert and has

 3          requested that the United States conduct follow up DNA testing. The follow up DNA testing is

 4          currently in progress.

 5                   d)     Counsel for defendant believes that failure to grant the above-requested

 6          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 7          into account the exercise of due diligence.

 8                   e)     The government does not object to the continuance.

 9                   f)     Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                   g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13          et seq., within which trial must commence, the time period of August 3, 2020 to November 16,

14          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16          of the Court’s finding that the ends of justice served by taking such action outweigh the best

17          interest of the public and the defendant in a speedy trial.

18          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

19 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

20 must commence.

21          IT IS SO STIPULATED.

22
     Dated: July 28, 2020                                      MCGREGOR W. SCOTT
23                                                             United States Attorney
24
                                                               /s/ JUSTIN L. LEE
25                                                             JUSTIN L. LEE
                                                               Assistant United States Attorney
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00029-WBS Document 18 Filed 07/29/20 Page 3 of 3


 1

 2 Dated: July 28, 2020                             /s/ DOUGLAS J. BEEVERS
                                                    DOUGLAS J. BEEVERS
 3                                                  Counsel for Defendant
 4                                                  HACK TOWNSEND
                                                    CULLING, JR.
 5

 6

 7
                                        FINDINGS AND ORDER
 8
          IT IS SO FOUND AND ORDERED.
 9

10
          Dated: July 28, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
